          Case 3:19-cv-00319-JM Document 18 Filed 04/30/20 Page 1 of 1


                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

NACY PHILLIPS                                                                   PLAINTIFF

V.                                  3:19CV00319 JM

CRISP CONTRACTORS                                                            DEFENDANT

                                          ORDER

       The attention of Plaintiff, who is proceeding pro se, is directed to the fact that she

is required to be familiar and comply with all Federal Rules of Civil Procedure as well as

the Local Rules of this Court. The Federal Rules of Civil Procedure are available in many

libraries and bookstores and the Local Rules can be obtained from the District Clerk for

the Eastern District of Arkansas. Plaintiff is instructed to be familiar and comply with

these Rules.

       The Court notes that Local Rule 5.5(c)(2) instructs pro se parties that it is their

responsibility to notify the Clerk and other parties of any change in address, to monitor

the progress of the case, and to prosecute or defend the action diligently. Pro se parties

should sign all pleadings and include their address and telephone number with the

signature. If any communication from the Court to a pro se party is not responded to

within thirty (30) days, the Court may dismiss the case for failure to prosecute.

       IT IS SO ORDERED this 30th day of April, 2020.



                                           UNITED STATES DISTRICT JUDGE
